PER CURIAM.
Pursuant to a petition from the Traffic Court Review Committee, the Florida Rules of Practice and Procedure for Traffic Rules are amended in the manner as appended to this opinion. This action shall be effective January 1, 1985.
It, is so ordered.
BOYD, C.J., and ADKINS, OVERTON, ALDERMAN, McDONALD, EHRLICH and SHAW, JJ., concur.
IV. TRAFFIC INFRACTIONS
Rule 6.470 Costs



(c) In addition to the costs provided above,-those The assessments for law enforcement training established in section 943.25(4) and (8), Florida Statutes, shall be collected, in addition to the civil penalty.
Where a hearing is held the law enforcement-education-assessments shall be in addition- to any — penalty--or—■ costs-assessed. Where no hearing-is-held-and the offender admits the commission of the offense by-forfeiting a bond or paying the penalty by mail — or—⅛—person, the law enforcement education assessments shall be deducted ■from-the-amount of the penalty in addition to the costs provided in (b)-above.
*1116If an offender elects a driver improvement school as provided in Rule 6.330 of these Rules, the law enforcement education assessments shall be collected at the time the offender appears before the traffic violations bureau to make his or her election.